DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 7, and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “joining the first metal layer and the second metal layer to form a semi-finished metal product” in lines 3-4 and then “wherein, when the first metal layer and the second metal layer are bonded to a ceramic layer as the semi-finished product” in lines 11-12 of the claim.  The phrase “the semi-finished product” lacks antecedent basis as the claim previously states “a semi-finished metal product” (emphasis added).  Further, it is unclear as recited if the claim requires the semi-finished (metal) product to comprise a ceramic layer or not as the claim uses optional language of “wherein, when”.
Claim 1 recites the limitation "the ceramic layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Further, claim 1 recites “a ceramic layer” in line 11 of the claim.  It is unclear whether or not either of “the ceramic layer” and “a ceramic layer” are positively recited in the claims or if they are the same of different materials.  As such, the scope of the claims is unclear.  Claims 2-4, 7, and 11-12 are included in this rejection as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiger et al. (WO 2017/097758 – copy provided by applicant, using US 2019/0002358 as an English language equivalent).
Considering claim 1, Zeiger teaches copper ceramic substrates comprising first and second copper layers bonded to a ceramic substrate (abstract).  Copper layers may be formed on either side of a ceramic carrier via a DCB method (Paragraph 33) to form copper layers having a larger grain size via coarsening (i.e. grain growth) due to recrystallization at 1060-1085 ˚C (Paragraph 36) or where this may be accomplished by an active metal brazing to achieve a larger grain size (Paragraphs 2 and 23) (i.e. providing a first metal layer where prior to joining grain growth is initiated).  The first copper layer may then be subsequently joined to a second copper layer having finer grain sizes optionally by plating (Paragraph 22) or roll bonding (Paragraph 36) to form a semi-finished metal product (e.g. joining the first metal layer to the second metal layer by means of different temperature treatments as plating is necessarily at a lower temperature than the DCB).
While not teaching a singular example of the instantly claimed method this would have been obvious to one of ordinary skill in the art in view of the teachings of Zeiger as this is considered a conventionally known combination of method steps conventionally known to form semi-finished products and one would have had a reasonable expectation of success.
Considering claim 2, Zeiger teaches where the copper materials may be the same (Paragraph 23).
Considering claim 3, Zeiger teaches where the heating is a recrystallization process (Paragraph 36) (i.e. an annealing process).
Considering claim 7, Zeiger teaches where the selection of the materials for the first and second copper layers is selected such that the heating coarsens the first copper layer grains while not increasing the grain size of the fine grains of the second copper (Paragraph 36) and this is considered to teach a temperature control as no particular control is recited.  See MPEP 2111.01.
Considering claim 11, Zeiger teaches where the first and second metal layers comprise copper (Paragraph 23).
Considering claim 12, Zeiger is considered to meet the claimed process as outlined above in claim 1 as the process steps of the DCB resulting in recrystallization (i.e. annealing) (Paragraph 36) and plating or roll bonding are necessarily different and due to the indefiniteness of claim 12 as outlined above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiger et al. (WO 2017/097758 – copy provided by applicant, using US 2019/0002358 as an English language equivalent) as applied to claim 1 above further in view of Wu (US 8,448,842).
Considering claim 4, the teachings of Zeiger are outlined above.  Zeiger teaches the bonding of two or more copper layer, but does not teach the claimed inert or vacuum environment.  
In a related field of endeavor, Wu teaches the bonding of copper layers and a ceramic substrate (abstract).  The process disclosed by Wu is that of a first copper layer bonded to a ceramic substrate and a second copper layer plated on the first copper layer (Column 2 lines 20-37) or where a second copper foil is bonded to the first copper layer (Column 3 line 66 – Column 4 line 14).  The bonding is taught to be from 900-1200 ˚C in an inert gas atmosphere or under vacuum Column 4 lines 22-28).
As both Zeiger and Wu teach the bonding of copper layers they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Zeiger with the bonding atmosphere or vacuum taught by Wu as this is considered a combination of conventionally known bonding process conditions known to bond copper layers and one would have had a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 06 October 2022 have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the 35 USC 112(b) rejection of claims 1-7, 9, and 11-12 has been overcome (remarks p.4, 35 USC 112 section).  This is not persuasive as outlined above the claims still lack antecedent basis for “the semi-finished product” and “the ceramic layer” and also subsequently recite a separate “a ceramic layer” and therefore it is unclear if these are the same materials or not.  It is also unclear if a ceramic layer is required or not.
Applicant argues that the amendment to claim 1 reciting an AMB method of joining the first and second metal layers to a ceramic layer and that this differentiates over the teachings of Zeiger as applied under 35 USC 102(a)(1) as the DCB method of Zeiger differs from the active metal brazing as claimed as this affects grain size (remarks p.4 last section – p. 5).  It is noted that the claims were previously rejected under 35 USC 103 rather than 35 USC 102(a)(1).  This is not persuasive as the claim states “wherein, when the first metal layer and the second metal layer are bonded to a ceramic layer” and the phrase “wherein, when” indicates that this is an optional further method step and is not considered to be positively recited in the claims.  See MPEP 2111.04 (I).  This interpretation is consistent with applicant’s disclosure on the last paragraph of p.8 through the continuing paragraph of p.9 in that the semi-finished metal body may optionally be further bonded to a ceramic.  As such, applicant’s arguments are not commensurate in scope with the instant claims as applicant is arguing unclaimed features.  See MPEP 2145 (VI).
Further, as indicated above, Zeiger positively teaches where the copper materials alone or in combination may be bonded to a further ceramic by an AMB process (Paragraph 23) and therefore is not limited to only a DCB process as argued by applicant.  See MPEP 2123.  Accordingly, even if positively recited in the claims this method step is disclosed by Zeiger as no particular ordering of bonding steps is recited.  See MPEP 2111.01.
Last, newly discovered prior art of Meyer teaches where DCB copper coated ceramic bodies are known to be brazed via an active solder of Cu, Ag, and/or Au combined with an active metal of at least one of Hf, Ti, Zr, Nb, and Cd (Paragraphs 9 and 24).  Applicant indicates an active soldering process is a AMB process (specification p.9, 1st full paragraph).  This is considered to teach where one of ordinary skill in the art would recognize the process of further bonding double sided metalized ceramic bodies via a conventionally known AMB process.
As such, even if recited, the bonding by use of an AMP process to a ceramic substrate is known within the art and would have been obvious to one of ordinary skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Meyer et al. (US 2012/0107642) teaches the active metal soldering of DCB copper ceramic materials.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784